Citation Nr: 1226733	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  07-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO in Newark, New Jersey.  

The Veteran testified before the undersigned at a January 2008 hearing at the RO.  A transcript has been associated with the file.  The Board remanded this case in October 2008 and May 2011.  It returns now for appellate consideration.


FINDING OF FACT

A low back disability has not been manifested by forward flexion limited to 30 degrees or less, ankylosis, additional function loss not shown on range of motion testing, or associated objective neurological complications.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  Under the Formula, a 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DC 5235 to 5243, Note (2).

The RO obtained the Veteran's VA treatment records for the four years preceding the filing of the instant claim.  His records show periodic physical evaluations that did not find back problems, numbness or tingling from 2002 to 2005.  

The Veteran filed this claim in December 2006 and was seen at a February 2007 VA examination in connection with this claim.  He complained of intermittent, aching low back pain associated with stiffness.  The pain was aggravated by bending over and lifting.  He did not use a cane or report additional limitations following repetitive use or during flare-ups.  On examination, he had tenderness to palpation over the lower lumbar paraspinals.  He had forward flexion to 50 degrees, extension to 25 degrees, lateral bending to 25 degrees and bilateral rotation to 30 degrees, with pain at the end of each direction of movement.  

The Veteran testified before the undersigned in January 2008.  He was receiving treatment through VA on a regular basis for his knees and back.  He had been given braces and a back support, which he used when he knew he was going to be in a prolonged standing or walking situation.  He used a cane for stability.  His back bothered when he bent down or sat too long.  Walking a short distance could relieve some pain.  

The Veteran described the pain as a constant throbbing even through medication.  He only missed work in particularly cold weather when he was too stiff to get ready for work.  He had trouble going up the stairs in his house.  He claimed that the VA examinations required him to forward flex past the point of comfort and left him with increased pain.  

The Board notes that the Veteran's VA treatment records do not support his testimony.  The low back pain is not among the Veteran's active problems and there is virtually no record of his receiving treatment for it through VA.   

The Veteran was evaluated at a July 2010 VA neurological examination.  He complained of back pain, moderately severe per his description.  On examination, he had forward flexion to 50 degrees, extension to 15 degrees, lateral flexion to 18 degrees, and lateral rotation to 18 degrees.  He had a slow, but steady gait.  He was diagnosed with low back pain and mild lumbar radiculopathy.  

The Veteran was seen for a July 2011 VA examination.  On examination, he had forward flexion to 40 degrees, extension to 10 degrees, lateral flexion to 15 degrees, and lateral rotation to 20 degrees, with pain at the end of the ranges of movement.  He had no loss of range of motion on repetitive testing.  There was no evidence of fatigue, weakness or lack of endurance.  

With respect to the claim for an increased rating, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  When the Veteran has been evaluated by competent medical examiners, he has provided general descriptions of his lay symptoms which have not been phrased in range of motion limitations and are not of sufficient precision to allow application of the General Ratings Formula.  

During his testimony, he reported that the VA examinations required him to bend too far producing additional pain.  Assuming that the examinations pushed him beyond his pain threshold, the Veteran has not offered evidence sufficiently precise to allow application of the General Ratings Formula in the absence of the VA examination results.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

As such, the Board finds the medical evaluation results to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  The record is clear in showing that the Veteran does not have ankylosis of any spinal segment.  

Specifically, the Veteran's forward flexion exceeds 30 degrees on all examinations.  His complaints of pain begin at the end of his movements, thus he exceeds 30 degrees of forward flexion even when taking pain into account.  Without either ankylosis or forward flexion limited to 30 degrees or less, the schedular criteria for a rating in excess of 20 percent are not met based on orthopedic symptoms.  

Next, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  The medical records show periodic physical evaluations that did not find back problems, numbness or tingling from 2002 to 2005.  

The February 2007 VA examination included a neurological evaluation.  He denied weakness or radiating pain to the bilateral lower extremities.  He denied bowel or bladder incontinence.  His straight leg raising and Patrick tests were negative bilaterally.  He had 5/5 muscle strength in the lower extremities.  Sensation was grossly intact to light touch.  Deep tendon reflexes were 1+ in the lower extremities.  He had a negative Babinski.  There was no ankle clonus and his gait was normal without assistive device.  

The Veteran was evaluated at a July 2010 VA neurological examination.  He complained of back pain, moderately severe, sometimes constant and sometimes intermittent.  The pain was associated with muscle spasms and radiated down to his knees and seldom to his feet.  He complained of tingling and numbness in both legs and feet.  Sitting for a prolonged period of time, standing and walking aggravated his pain.  

On examination, the Veteran had 5/5 in all tested muscle groups.  He had mildly decreased pinprick and light touch distally and symmetrically on the feet.  There was no dermatomal or focal sensory loss.  His vibration sense was slightly reduced on both big toes.  He had a slow, but steady gait.  He was diagnosed with mild lumbar radiculopathy.  His complaints were considered subjective in nature.  The examiner commented that he had no objective radiculopathy at that time.  

The Veteran was also evaluated in November 2010 for a possible neurological disorder as his wife complained that he was restless while sleeping.  He was considered to potentially have restless syndrome, but these complaints were not associated with his service-connected lumbosacral strain.

The July 2011 VA examination also evaluated the Veteran's neurological functioning.  He had a negative Patrick test bilaterally.  He had a positive straight leg raise on the left side at 35 degrees off the examining table.  His neurological testing found 5/5 muscle strength in the bilateral lower extremities, sensation grossly intact to light touch, negative Babinski, no ankle clonus, but absent deep tendon reflexes.  The Veteran's gait was normal without assistive devices.  

The record reflects that the Veteran is having some neurological disorders in his lower extremities; however, the record also reflects that these are not associated with his spinal disability.  The July 2010 VA examination report contains references to sensory and reflex disturbance, but the examiner indicated that the Veteran was not experiencing objective radiculopathy.  His July 2011 findings of absent deep tendon reflexes are similar to the July 2010 findings and have not been associated with his service-connected lumbosacral strain.  

The July 2010 opinion that the sensory and reflex disturbances in the lower extremities were not objective evidence of radiculopathy is the only competent evidence concerning whether the disturbances and the service-connected disability are related.  The Veteran has submitted no statement or other evidence with respect to this point.  The Board finds that the preponderance of the evidence shows that lumbosacral strain is not productive of objective neurological complications.  As such, a separate compensable rating is not warranted.  

The Board has also considered the alternative ratings formula for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DC 5243.  The Veteran is not diagnosed with or service-connected for intervertebral disc syndrome.  The Board concludes that the alternative ratings formula is not for application.  

The Board notes that the Veteran is diagnosed with osteoarthritic changes in his lumbar spine.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a maximum rating of 20 percent is available for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003.  He is, however, in receipt of a 20 percent rating at least in part for limitation of motion.  Thus, the ratings under DC 5003 could not result in a higher benefit and are not for application.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran's VA treatment records contain notations of disturbed gait such as in July 2008.  The entries do not, however, indicate that his lumbosacral strain disability is responsible for his gait disturbance.  Instead, his service-connected bilateral knee disabilities are discussed.  The above rating has included consideration of the Veteran's pain in the assessment of his forward flexion.  While the VA examinations show that he had pain on movement, the evidence does not show that he had additional limitation of motion or functional loss resulting from pain that would warrant a higher rating as the pain and functional loss do not result in or approximate 30 degrees forward flexion or favorable ankylosis of the lumbosacral spine.  

The Board finds that, to the extent that the Veteran has additional limitations due to pain and weakness, they have been appropriately rated under the General Ratings Formula for the spine.  The Board concludes that a further increased rating under the DeLuca rating is not warranted.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's lumbosacral strain disability is not inadequate.  He complains of pain, spasms, difficulty with aggravation of pain with movement.  These complaints are anticipated by the ratings schedule.  He has not identified any symptom that is left uncompensated by the above rating.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  

Next, a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In the present appeal, the Veteran has been unemployed for some time due to other physical disabilities.  He does not argue that he is unemployable due to his lumbosacral strain disability.  The evidence of record does not suggest that he is unemployable due to his lumbosacral strain disability.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 20 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Prior to initial adjudication of the Veteran's increased rating claim, a December 2006 letter fully satisfied the duty to notify by informing him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  At the hearing before the undersigned, the Veteran reported VA treatment only.  His VA records have been obtained through June 2011.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination most recently in July 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The July 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination report includes all necessary findings to apply the ratings schedule, as discussed above.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in October 2008 and May 2011.  The October 2008 remand was to obtain outstanding VA treatment records, and provide notice in conformity with then-recently decided case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Veteran's VA treatment records were obtained.  Notice was sent to the Veteran in November 2008 in conformity with Vazquez-Flores.  The case was later overturned and that the notice provided to the Veteran in December 2006 satisfied the duty to notify under current caselaw.  The May 2011 remand was to provide the Veteran another VA examination due to worsening symptoms and to obtain any additional outstanding VA treatment records.  The Veteran was seen for a July 2011 VA examination.  His VA treatment records were associated with the claims file.  The Board finds that the RO complied substantially with October 2008 and May 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

A rating in excess of 20 percent for lumbosacral strain is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


